IN THE SUPREME COURT, STATE OF WYOMING

                                      2017 WY 41

                                                                April Term, A.D. 2017

                                                                     April 19, 2017

TONYA OEDEKOVEN,

Appellant
(Defendant),

v.                                                 S-16-0292

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                 ORDER AFFIRMING JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional “no contest” plea to one count of
felony theft. Wyo. Stat. Ann. § 6-3-402. The district court imposed an 18 to 36 month
sentence, which was suspended in favor of three years of supervised probation.
Appellant filed this appeal to challenge the district court’s December 6, 2016, “Judgment,
Sentence and Probation Order.”

[¶2] On February 13, 2017, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). The next day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on
or before March 30, 2017, Appellant would be permitted to file a pro se brief specifying
the issues she would like the Court to consider. This Court also provided notice that,
after the time for filing a pro se brief expired, this Court would “make its ruling on
counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.”
Appellant did not file a pro se brief or any other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s December 6, 2016, “Judgment, Sentence and Probation
Order” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Tonya Oedekoven, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s December 6, 2016, “Judgment, Sentence and
Probation Order” be, and the same hereby is, affirmed.

[¶6]   DATED this 19th day of April, 2017.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice